Citation Nr: 1712213	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  07-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis (excluding a period of a temporary total rating from January 3, 2008 to March 31, 2008).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal currently resides with the North Little Rock, Arkansas RO. 

The Board notes that this appeal is a derivative TDIU claim pursuant to the United States Court of Veterans Appeals Claims (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the veteran.  The Board notes that a traditional TDIU claim considers whether a veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the veteran is unemployable due to the service-connected disability(ies) that were previously on appeal and denied by the Board in a July 2013 decision (here, service-connected degenerative joint disease of the left knee and residuals and acquired psychiatric disability). 

This matter has previously been before the Board, most recently in April 2016, at which time the Board remanded the claim for additional development of the evidence of record.  Specifically, the RO was to refer the claim to the Director of the VA Compensation Service, as initially requested by the Board in its July 2013 remand directives.  In August 2016, the Director of VA Compensation Service provided the requested opinion.  Thus, the requested development has been accomplished and the matter has returned to the Board for further appellate consideration.  

Also developed for appellate consideration by the Board in April 2016 was the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major mood disorder.  By a June 2016 rating action, the RO granted service connection for an adjustment disorder with depressed mood; an initial 30 percent disability rating was assigned, effective June 28, 2004--the date VA received the Veteran's initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  In view of the foregoing, the only issue remaining for appellate consideration is the TDIU issue adjudicated herein.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities, notably his left knee disabilities and adjustment disorder with depressed mood, prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A , 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Analysis

The Veteran seeks entitlement to TDIU.  After a brief discussion of the laws and regulations governing TDIU claims, the Board will analyze the merits of the claim. 

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2016).  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340 (a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16 (a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id. 

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under 38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation Service ("Director") for consideration.  Id ; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors: severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447  (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Initially, the Board observes that the Veteran is service-connected for the following disabilities:  (i) Residuals of an injury to the left knee with chondromalacia, status-post meniscectomy (rated as 20 percent disabling); (ii) degenerative joint disease of the left knee (rated as 10 percent disabling); (iii) degenerative joint disease of the right knee as secondary to the service-connected residuals of an injury to the left knee with chondromalacia, status-post meniscotomy (rated as 10 percent disabling); (iv) left ankle sprain associated with degenerative joint disease of the left knee (rated as 10 percent disabling); and, (v) adjustment disorder with depressed mood as secondary to the service-connected residuals of an injury to the left knee with chondromalacia, status-post meniscectomy (rated as 30 percent disabling).   

As such, for the appeal period, the Veteran's combined disability evaluation was 40 percent prior to June 28, 3004, 60 percent from June 28, 2004 to January 2, 2008 (with consideration of the bilateral factor); 100 percent from January 3, 2008 to March 31, 2008 (with consideration of the bilateral factor) and 60 percent from April 1, 2008 (with consideration of the bilateral factor).  The Board notes that the Veteran does not have one disability rated as 40 percent for the purpose of establishing the schedular TDIU requirement. 38 C.F.R § 4.16(a).  The Veteran, however, does have disabilities resulting from a common etiology that total 40 percent when combined.  Id.  Specifically, the Veteran was awarded service connection for his adjustment disorder with depressed mood (rated as 20 percent) as secondary to his service-connected residuals of an injury to the left knee with chondromalacia, status-post meniscectomy (rated at 20 percent).  When these two disabilities are combined, they result in a 44 percent rating, which is rounded to 40 percent.  38 C.F.R. § 4.25 (2016) (see Combined Ratings Table).  Nonetheless, during the appeal period, the Veteran's combined service-connected rating during (excluding the period of a temporary total rating from January 3, 2008 to March 31, 2008) was not 70 percent, even with consideration of the bilateral factor.  Accordingly, since filing his claim, the Veteran has not met the percentage requirements of 38 C.F.R. § 4.16.  All cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular criteria, such as here, the case should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, following a determination by the Director, Compensation Service, the Board may then review the decision on a de novo basis.  See generally Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  As noted above in the Introduction, this matter was previously before the Board in April 2016, when, in part, the Board directed the RO to refer the claim to the appropriate official for consideration of entitlement to TDIU.  In August 2016, after a review of the Veteran's record, the Director of the Compensation Service opined that the evidence did not demonstrate that the Veteran was unable to engage in substantially gainful employment due to his service-connected disabilities, and was not entitled to TDIU on an extraschedular basis.  Notwithstanding the opinion provided by the Director of the Compensation and Pension Service, the Board is authorized to assign an extraschedular rating when appropriate.  Id.  As such, this issue is now within the Board's jurisdiction.  Id at 447. 

For reasons stated immediately below, the Board finds that the evidence of record is at least in equipoise as to whether the combined effect of the Veteran's service-connected disabilities renders him unable to secure and follow a substantially gainful occupation.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013). 

Historically, the Veteran has a high school education, and was primarily employed as a truck driver and machine operator until August 1999, when he was forced to stop working due to his service-connected left knee disabilities and flashbacks associated with his psychiatric disability.  (See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received by VA in June 2002 and Transcript (T.) at pages 32-34).  

Evidence in favor of the claim includes records from the Social Security Administration (SSA) reflecting that the Veteran began to received disability benefits for his service-connected degenerative joint disease of the left knee beginning March 1, 2006.  (See SSA records, received into the Veteran's Veterans Benefits Management System (VBMS) electronic record on July 10, 2013)).  His eligibility for disability benefits from the Social Security Administration is highly probative.  

There are also VA opinions that are supportive of and against the claim.  As noted by the Board in its July 2013 remand, opinions authored by VA examiners in October 2010 and September 2012, and an undated opinion that was rendered after a June 2012 Board remand, are supportive of the claim.  At the close of October 2010 and September 2012 examinations, and after the Veteran had provided a history of having suffered a left-sided cerebral vascular accident eight (8) months previously (October 2010) and physical evaluations of the left knee, the VA physicians opined that he was unable to sustain gainful employment as a result of his service-connected left knee condition (i.e., degenerative joint disease left knee status-post arthrotomy and meniscectomy) and non-service connected stroke (October 2010).  (See October 2010 and September 2012 VA orthopedic examination report and Knee/Lower Leg Disability Benefits report).   

In an undated opinion, which was rendered after a June 2012 Board remand, a physician opined, after a review of the record, to include, but not limited to, the September 2012 VA examination report, that it was at least as likely as not (50 percent probability or greater) that the Veteran's service-connected left and right knee and left ankle disabilities would prevent gainful employment that involved physical tasks.  The physician further opined that it was less likely than not (less than 50 percent probability) that the Veteran's service-connected disabilities would prevent him from obtaining and maintaining gainful full-time employment, specifically involving sedentary tasks; however, as the Veteran would require significant occupational rehabilitation and education/job skill training to qualify for a truly sedentary job, and had been out of work since 1999, his full-time gainful employment prospects were essentially "nil."  The physician reasoned that truck driving was only sedentary while driving the truck, but involved many physical active tasks (e.g., getting in and out of the cab, walking around the rig and inspecting the truck).  Thus, the Veteran, who had been out of work since 1999, would require significant occupational rehabilitation and education/job skill training in order to qualify for a truly sedentary employment, which would also make his employment more difficult.  (See physician's opinion, associated with "Medical Treatment Record-Government Facility" at page (pg.) 22), received into the Veteran's VBMS electronic record on March 29, 2013). 

Evidence against the claim includes a December 2004 VA examiner's opinion, which was rendered after a physical evaluation of the Veteran.  The VA examiner opined that the Veteran's service-connected left knee disabilities most likely did not prevent him from sedentary employment.  (See December 2004 VA General Medical examination report). 

While the December 2004 general medical VA examiner may have opined that the Veteran was able to perform sedentary work, the Board finds significant that the Veteran's particular work experience has never involved sedentary employment.  Moreover, and as discussed in the favorable VA opinions of record, the Veteran, who had been out of work since 1999, would require significant occupational rehabilitation and education/job skill training in order to qualify for a truly sedentary employment, which would also make his employment more difficult.  (See physician's opinion, associated with "Medical Treatment Record-Government Facility" at pg. 22, received into the Veteran's VBMS electronic record on March 29, 2013).  In addition, the evidence of record reflects that the Veteran's service-connected psychiatric disability also renders him unable to perform sedentary employment   In this regard, a psychologist, who diagnosed the Veteran, in part, with major depressive disorder in conjunction with his application for SSA benefits, opined that it was very doubtful that he could be expected to work on the open labor market that required him to perform routine repetitive type tasks, accept supervision and maintain concentration and attention, physical limitations excepted.  Given that the long trips that the Veteran undertook as part of his job as a truck driver involved prolonged sitting, the Board fails to see how sedentary employment would alter the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation. 

The Board has also considered the opinion of the Compensation Service Director.  Following a recitation of the medical evidence, she concluded that the evidentiary record failed to demonstrate an inability to secure or follow substantially gainful employment as a result of service-connected disabilities.  While there was some functional loss and social/occupational impairment due to the service-connected disabilities, the limitations were not so severe to preclude gainful employment.  

Given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, notably his knee and psychiatric disabilities, in light of his individual work experience, training and education, the Board finds that the evidence supports the Veteran's claim.  The Board concludes that the orthopedic disabilities would preclude physically strenuous work such as a truck driver or machine operator, jobs the Veteran has previously performed.  His education is limited - a high school education.  As to sedentary employment, the Board agrees with the September 2012 VA examiner that the Veteran's education and past occupational experience would not qualify him for a truly sedentary job at the present time.  He is entitled to an award of a TDIU on an extraschedular basis (excluding a period of a temporary total rating from January 3, 2008 to March 31, 2008).  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU on an extraschedular basis (excluding a period of a temporary total rating from January 3, 2008 to March 31, 2008) is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


